PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Morris et al. 
Application No. 17/108,110
Filed: December 1, 2020
For: PYRAZOLE DERIVATIVES

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 22, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of December 15, 2021, which set a shortened statutory period for reply of three months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on March 16, 2022. A Notice of Abandonment was mailed on July 21, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of an amendment and an electronic terminal disclaimer to obviate a double patenting rejection over a “prior” patent with the $170 fee (previously filed July 22, 2022); (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 1626 for appropriate action in the normal course of business on the reply received July 22, 2022.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions